internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-135515-02 date march legend x y shareholders date date date date dear this responds to the letter dated date together with subsequent correspondence submitted on behalf of x requesting that x be given an extension of time to elect to treat y as a qualified_subchapter_s_subsidiary qsub for its taxable_year beginning date under sec_301 of the procedure and administration regulations as well as relief under sec_1362 of the internal_revenue_code for inadvertent termination relief plr-135515-02 facts the following facts have been represented on date x filed a timely election under sec_1362 to be treated as an s_corporation effective date on date x also contributed its operating business to y a wholly-owned subsidiary of x x retained certain assets which were then leased to y x failed to make an election to treat y as a qsub at the close of three consecutive taxable years x had subchapter_c_earnings_and_profits and the rental income from y exceeded percent of x’s gross_receipts as a result x's s election terminated on date x represents that the termination of x's election to be an s_corporation was inadvertent and not the result of tax_avoidance or retroactive tax planning x and shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the tax_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be plr-135515-02 required by the secretary with respect to that period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a plr-135515-02 conclusion based solely on the representations made and the information submitted we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 accordingly y will be treated as a qsub effective date and thereafter unless y fails to meet the requirements of a qsub under sec_1361 we also conclude that x's s_corporation_election terminated on date under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x's s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning date and thereafter provided that x's s_corporation_election was valid and is not otherwise terminated under sec_1362 this ruling is contingent on x and shareholders treating x as an s_corporation for the period beginning date and thereafter and on x treating y as a qsub for the period beginning date and thereafter x and its shareholders must make any adjustments that are necessary to comply with this ruling except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code including whether x or y is otherwise eligible to be an s_corporation or a qsub respectively this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
